4033.46


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD.                                               )
                                                            )
                                     Plaintiff,             )
                                                            )       Case No. 19-CV-06137-BP
v                                                           )
                                                            )
CITY OF ST. JOSEPH, ET AL.,                                 )
                                                            )
                                     Defendants.            )

    DEFENDANT ST. JOSEPH PUBLIC LIBRARY'S MEMORANDUM IN SUPPORT OF
                           MOTION TO DISMISS

I.        Nature of the Matter.

          Plaintiff alleges that   she is a canvasser who was canvassing at, or near, the St. Joseph   Public

Library (hereinafter "the Library"). She also entered onto private property owned by the East Hills

Mall. Mall security intervened and Plaintiff was arrested. The bulk of her First Amended

Complaint (ECF No. 19) is directed at actors other than the Library. Plaintiff has alleged that, on

its face, the Library's policy on petitioning and distribution of literature violates the First and

Fourteenth Amendments of the United States Constitution (ECF No. 19 at pp. 18-22) and that a

Library employee engaged in a conspiracy to deprive her of her First Amendment rights (ECF No.

19 at pp. 25-26).   Plaintiff s claims regarding the Library's policies should be held to be moot and

as an attempt    to obtain an advisory opinion. As a result, those claims should be dismissed for          a

lack of subject matter jurisdiction under Fed.R.Civ.Proc. 12(b)(1). Her conspiracy claim should

be dismissed for failure to sufficiently plead facts supporting her allegations. Fed.R.Civ.P.

12(bX6).

II.       Statements of Material Facts.

          Because this is a motion to dismiss, the facts are generally limited to those actual, non-

                                                        I
conclusory facts set forth in the First Amended Complaint (ECF No. l9).1

          1.      ECF No. 19,        11   7: Plaintiff Stacy Arnold frequently works as a                canvasser.

Canvassing involves talking with people about matters of public concern and often also involves

facilitating the collective action of people who share the same values, to the end that those values

may be reflected in the society in which we find ourselves. While Plaintiff has worked for many

causes she believes in, no cause is closer to her than her          belief that people who are working hard

and playing by the rules deserve a fair playing field and should not be living in poverty.                 Plaintiff

has experienced economic insecurity herself and has worked in restaurants alongside                 hard-working

people who frequently had to make decisions between paying for rent, healthcare and childcare-

decisions that no human being should ever have to make. While Plaintiff was "on-the-clock" when

the incident described herein occurred, she chose the position, consistent with her work record

over the last six years, because it allowed her a structured and meaningful opportunity to discuss

public questions and affect change.

          2.      ECF No. 19, fl 9: Defendant St. Joseph Public Library was and still is a political

subdivision of Missouri and a public entity that provides library facilities and library services to

the St. Joseph area.

          3.      ECFNo. l9,ll2:OnoraroundnoononJanuary30,20lS,Plaintiffwascirculating

a   petition in front of the East Hills Library, a library within the St. Joseph Public Library branch.

          4.      ECF No. 19, fl 13: Plaintiff was positioned on the exterior grounds of the East Hills

Library, and was circulating a petition registered with the state of Missouri to raise the minimum

wage. Plaintiff asked patrons entering and exiting the library          if they would like to sign her petition,



t        To the extent necessary to preserve any such defenses, Defendant raises the same herein. These facts are
admitted solely for purposes of this motion and should not be deemed admissions for purposes of trial. Wright, Miller
& Kane, Fed. Prac. & Proc. 92722at48.

                                                         2
while not positioning herself as to block the ingress or egress of patrons. Plaintiff was petitioning

the way that she always does: she would smile and greet people when she saw them, and then

would approach them, casually but non-threateningly-as though she were approaching                a   friend-
and tell them about the petition.          If   anyone indicated that they were not a registered voter, had

already signed the petition, did not support the petition, or wanted Plaintiff to go away, Plaintiff

smiled at them and told them to have a good day.

          5.     ECF No. 19,           tl 15: As foot traffic was fairly limited, Plaintiff did ask some
individuals in their cars in the single-row parking lot facing the library. Plaintiff did this by

positioning herself about five (5) feet from people in vehicles and smiling, holding up the petition,

and making eye contact.      If   the occupant of a vehicle rolled their window down, Plaintiff would

ask him or her to sign her petition. At no time did Plaintiff block or impede vehicular traffic.

         6.      ECF No.    l9,l       17: Shortly after Plaintiff had begun petitioning on January 30, 2018,

a   mall security vehicle arrived. Two individuals were inside of the vehicle. One individual (later

identified via Sunshine request as Defendant Roger Clary) told Plaintiff that she could not petition

at the library. Upon information and belief, these individuals arrived per the complaint of                 a

librarian.

         7   .   ECF No. 19,      tT   I 8: Neither Defendant Roger Clary nor the individual accompanying

him expressed any complaint or concern about the way Plaintiff was petitioning. Neither or them

asked Plaintiff to acquiesce           to any type of petitioning restriction. Neither of them informed

Plaintiff that there was   a designated area or asked her to remain      in or move to said area. Neither   of
them asked Plaintiff to stop talking to people in their cars. Neither or them referred Plaintiff to the

library director or her designee. Neither of them mentioned any adequate, alternative locations

from which Plaintiff could petition. Neither of them differentiated property belonging to the library



                                                          -t
and property belonging to the mall. On the contrary, Defendant Roger Clary told Plaintiff that the

librarian had called to complain about Plaintiffls petitioning, that the mall owned the entire library

grounds and that no one had ever been allowed to petition there.

          8.       ECF No. 19, fl 19: Before the incident complained of herein transpired, Plaintiff

had googled,"Can I petition in front of a public library?" and the first result linked her to Groene

rrScag2 2006 WL 5680261(D. Neb. Jvne 29,2006), which she had read. Like any reasonable

person reading that decision, Plaintiff rightfully believed that she had a right to petition in front                       of
the library. She rightfully pointed out to the then-nameless security guard-Defendant Roger

Clary-that she had a First Amendment right to petition in front of the library.                        She told him that

if   he thought otherwise that he would need to call the police and have them make a determination.

She also told him that        if the police   agreed    with him that     she would get the badge number of the

officer and leave.

          9.       ECF No. 19, fl 35: The       "victim" that was listed on Plaintiff s police report was none

other than society. While the freedom of spe.ech does not depend upon the popularity of said

speech, or the likelihood that said speech            will result in social change, if "society"          can reasonably

be defined to include the electorate of Missouri, 62Yo of them, like Plaintiff, also believed that

working people deserve more, and voted to approve the measure; and, partially because of the

petitioning of Plaintiff and others, the government was responsive to the people, and a change that

was desired by the people was secured by peaceful means. Yet this same "society" is listed as a

victim on Plaintiff s police report, even though Plaintiff was engaging in core political                        speech     in

front of a public library, the most profoundly compatible place imaginable with discussing such

important public questions.


2         As of June 18,2019, this is still the first result on google for "Can I petition in front of a public library?"
https://blog. librarylaw.com/librarylaw/2006/07lcan you prohibi.html

                                                             4
        10.     ECF No. 19, fl 39: The library had a published policy on petitioning and the

distribution of literature at the time of Plaintiff s arrest. This policy indicated that petitioning was

allowed in undifferentiated "areas designated by staff." It also indicated that petitioners were "not

to pursue patrons." Plaintiff obtained a copy of this policy via informal request to Mary Beth

Revels; it is attached hereto as Exhibit Q. Another similar, but more detailed policy adopted on

3l27lI8 included specific locations of designated      areas as   well as a picture of the designated area

in front of the East Hills Library. The policy was once again revised/edited on July           812312019.

Among the edits are the inclusion of "public assembly" and a shift in the location of the designated

area at the East   Hills Library. A copy of the library policy on petitioning        as   of l2ll2l20l9   is

attached hereto as Exhibit R.

        11.    ECF No. 19, fl 40: 40. Neither Defendant Roger Clary nor Zachary Langford made

Plaintiff aware of any distinction in property ownership. Nor did either of them ask Plaintiff to

move to a designated area; Defendant Roger Clary claimed that the mall owned everything and

told Plaintiff that no one had ever been allowed to petition at the library. To the best of Plaintiff     s


recollection-and certainly unbeknownst to her at the time-she moved back and forth several

times between the publicly owned sidewalk that served a public purpose and the physically

indistinguishable privately owned sidewalk that served a public purpose/easement. Once, as

Plaintiff traversed from the public property to the private property/easement, Defendant Roger

Clary gave her the following oocommand": "you just stay right there," he said smugly. In between

the anival of mall security and the police, Plaintiff recalls asking two people/parties to sign her

petition. To the best of Plaintiff s recollection, both of these asks were made on library property

(on the publicly owned sidewalk), and at least one of them resulted in a citizen signing the petition.

As stated in paragraph24,the only recollection that Plaintiff has of stepping onto the parking lot



                                                   5
after the arrival of mall security was to accept the card of Zachary Langford.

         12.      ECF No.     19,l52: Plaintiff would like to retum to the external grounds of the East

Hills Library to petition for another cause she cares about in the future, both                 because    it is an area

wholly and profoundly compatible with petitioning, and also because Plaintiff wishes to lift the

chill that Defendants have shadowed before the First Amendment rights of Plaintiff and those not

before this court.

         13.      ECF No.      19,\   54: The library policy on petitioning was and is facially invalid;                it

is/was not narrowly tailored to serve acognizable, much less a compelling/significant government

interest, nor is it reasonable. Specifically, confining human communication to a box on the external

grounds of a public library is unnecessary to achieve any cognizable government interest and

moreover it places a substantial burden on speech-it elevates perceived public inconvenience

above our rights as citizens to speak freely and naturally with other citizens about public questions.

Furthermore, the library policy also contained/s a slsg5s-'c6ust not pursue patron5"-1hat is

impermissibly vague in that it covers over multiple distinctions and affords unbridled disuetion to

city offrcials and employees in its interpretation, affording Defendants ample opportunity to

enforce the policy in an ad hoc, arbitrary and/or discriminatory manner.3




3        The policy in effect on January 30, 2018, the date when Plaintiff was arrested, did not speci$ where the
designated areas were located, allowing further unbridled discretion to library staff to enforce the policy in an ad hoc
manner. Plaintiff seeks no monetary relief from this because: 1) Defendant St. Joseph Public Library enacted a
different/revised policy specifying the locations of the designated areas and 2) while Plaintiff maintains that the policy
itselfis facially invalid, she greatly appreciated the revision.



                                                           6
         14.    ECF No. 19, fl 58: Even if the private property in question (which serves the same

public purpose as the public property and is physically indistinguishable from the same) is not

subject to First Amendment protection, the library policy on petitioning as applied to the publicly

owned exterior grounds of the East Hills Library was and is facially invalid; it is/was not narrowly

tailored to serve a cognizable, much less a compelling/significant govemment interest, nor is it

reasonable.

         15.    ECF No. 19,162: Plaintiff would like to return to both the publicly and privately

owned external grounds of East Hills Library to petition about causes that she cares about in the

future and to lift the chill that Defendants have placed on core political speech.

         16.    ECF No. 19, fl 68: The call for service report-Exhibit C-indicating that Plaintiff

was   "in front of the library," coupled with   Defendant Roger Clary's call to the non-emergency

line-Exhibit A-in which he states that Plaintiff is "right   here in front of the library" and that the

"library did call to complain about it," provides referential support to an already        reasonable

inference that Defendant Roger Clary, indeed, asked Plaintiff to leave the entire library grounds

without differentiating the public and the private property. Moreover, Defendant Roger Clary's

other "command"/smug suggestion to Plaintiff that she'Just stay right there" when, unbeknownst

to Plaintiff, she traversed from the publicly owned sidewalk serving a public purpose to           the

physically indistinguishable privately owned sidewalk serving a public purpose-if accepted          as

true-supports a reasonable inference that Defendant Roger Clary's misrepresentation of the

ownership of the exterior grounds of the library was malicious.

        17.     ECF No. 19, !l 83: Upon information and belief, on or around noon on January 30,

2018, a librarian of Defendant St. Joseph Public Library contacted Defendant Roger Clary and

complained about Plaintiff s petitioning. The librarian and Defendant Roger Clary then reached



                                                   7
an agreement to have Plaintiff ejected from the extemal library grounds-including the clearly

established designated area-in violation of Plaintiff s First Amendment rights.

        18.     ECF No. 19, ']f 84: The joint conspiratorial enterprise referenced in the preceding

paragraph involved a meeting of the minds.


III.    Ouestions Presented.

        A.      Courts do not issue advisory opinions. Here, Plaintiff requests that the Court

invalidate: (1) a Library policy that was not applied to her; (2) aLibrary policy that is no longer in

effect; and (3) aLibrary policy thatwas effective July 23,2019, approximately 18 months after

the events relevant to this matter. Should the Court dismiss Plaintiffs claims attacking the

Library's policies for lack of subject matter jurisdiction?

        B.      To prevail on a Section 1983 conspiracy claim, Plaintiff must show that two or

more individuals conspired for the purpose of depriving her of a constitutional right, and that an

action was performed by at least one          of the alleged co-conspirators in     furtherance   of   the

conspiracy, causing an injury or deprivation. Here, Plaintiff has failed to provide factual support

for her conspiracy claim. Should the Court dismiss Plaintiffls claim that the Library conspired to

violate her First Amendment rights for failure to state a claim?

        C.     Under Section 1983, municipalities cannot be held liable on a respondeat superior

theory. Rather, municipalities can only be held liable    if a municipal policy or custom   caused the

constitutional injury. Here, Plaintiff has failed to allege the Library's policy injured her. Should

the Court dismiss Plaintiff s claims against the Library for failure to state a claim?

IV.    Arsuments and Authorities.

       Plaintiff   is   pro se. Defendant acknowledges pro se Complaints are construed liberally to

help ensure substantial justice is done. Stone v. Harry ,364   F   .3d 912,914 (8th Cir. 2004). But pro


                                                    8
se plaintiffs must still allege sufficient facts to support their claims. Id. Courts      will not supply

additional factual allegations or construct         a legal theory on a plaintiffs behalf. Id. citing
Cunningham v. Ray,648 F.zd 1185, 1186 (8th Cir.l981). The court's "broad reading of the

plaintiffs complaint   does not relieve the   plaintiff of the burden of alleging sufficient facts on which

a   recognized legal claim could be based." Hall v. Bellmon,935 F.2d 1 106, 1 I l0 (10th Cir.1991).A.

          A.     Plaintiff impermissibly      seeks an    advisorv oninion from this court on issues that

are moot and her claims should be dismissed for lack of Subiect matter iurisdiction.

                 1.      Standard of Review. "[F]ederal courts established pursuant to Article III

of the Constitution do not render advisory opinions." Golden v. Zwickler, 394 U.S. 103, 108, 89

S. Ct. 956,959,22 L. Ed. 2d 113 (1969). The Declaratory Judgment Act limits the issuance                of

declaratory judgments to cases involving an "actual controversy." 28 U.S.C. $ 2201(a). Cases            of

actual controversy are the types "justiciable under Article IIL" Maytag Corp. v. Int'l Union. United

Arrfo Aernsnace 8t Aorio.      Tmnlerrrenf Workers         of Am. 687 F.3d 1076, 1081 (8th Cir. 2012)

quoting Aetna Life Ins. Co. v. Haworth, 300 U.S. 227,241,57 S.Ct. 461,81L.Ed. 617 (1937). An

actual controversy requires a "concrste dispute between parties having adverse legal interests, and

the declaratory judgment plaintiff must seek 'specific relief through a decree of a conclusive

character, as distinguished from an opinion advising what the law would be upon a hypothetical

state of facts."'Id. There is not a bright line test for determining whether an actual controversy

exists. But a court should evaluate "whether the facts alleged, under all the circumstances, show

that there is a substantial controversy, between parties having adverse legal interests, of sufhcient

immediacy and reality to warrant the issuance of a declaratory judgment." Maytag, 687 F.3d at

1081 quoting Md. Cas. Co. v. Pac. Coal        & Oil Co.,312 U.S. 270,273,61 S.Ct. 510, 85 L.Ed.       826

(1941). The burden of establishing the existence of an actual controversy rests with the party



                                                      9
seeking a declaratory judgment. Cardinal Chem. Co. v. Morton Int'I. Inc., 508 U.S. 83, 95, lT3

S.Ct. 1967, l24L.Ed.2d 1 (1993). Plaintiff has not met that burden.

                2.      Arguments. Plaintiff       does not have an actual controversy with the   Library

for the following reasons: 1) Plaintiff was never subject to the Library policy in effect on January

30, 2018; 2) The Library policy in effect on January 30, 2018, is no longer in effect; and 3) The

current policy was not in effect until July 23,2019, and has never been applied to Plaintiff.

                        a.      Plaintilf was Never Subject to the Library Policy in Elfect on

January 30, 2018. The Library's Guidelines for Petitioning and Distribution of Literature on

Library District Property (effective March 8,2010 and in effect on January 30, 2018) (ECF No.

19, Exhibit Q) was never applied to Plaintiff. Plaintiff has admitted she was a professional

canvasser. (ECF   No. 19,n7).   She also has admitted she researched her       ability to petition in front

of a public library in advance of her canvassing at the Library. (ECF No. 19, fl 19). She failed to

allege she reached out to any Library employee regarding her ability to canvas at the Library or

that she had any contact with Library employees once she began canvassing. Rather, her only

allegations against a Library actor were allegations Defendant Clary told her that a librarian

complained to him (ECF No. 19,     lTtT   17, 18) and that he told police dispatch that a librarian called

him to complain. (ECF No. 19, 1T68). She has made no allegation the Library policy was applied

to her. She has made no allegation the Library's policy played any role in the librarian's actions.

She has made no allegation she was aware of the      policy in advance or that she sought out the policy

in advance to determine where canvassing was permitted. Accordingly, her claim for relief should

be denied for a lack of subject matter jurisdiction.




                                                     l0
                          b.    The Library Policy in Effect on January 30,2018, is No Longer       in

Effect. Here, the Court must decide whether it will      issue an advisory opinion on a policy that is

no longer in effect. As noted above, a Plaintiff has to seek more than "an opinion advising what

the law would be upon a hypothetical state of facts." Maytag, at 1081 . Additionally, in at least one

instance, a court has found when a policy has been repealed, afacial challenge remedies nothing

and is therefore moot. Turning Point USA at Arkansas State Univ. v. Rhodes, No. 3:17CV00327

JLH,2019 WL 3917529, at *3 (E.D. Ark. Aug. 19,2019) (appeal filed on September 18, 2019)

crtmg                 v        of                Mo., 697 F.3d 678, 687 (8th Cir.2012).In another

case, a court dismissed a case as moot where the underlying Agreement       in dispute expired before

the court could render a decision. Campbell v. PMI Food Equip. Grp.. Inc., 509 F.3d776,781 (6th

Cir.2007). There, the court explained that granting the requested relief would have no impact on

the party's current legal interests nor had the party made any factual allegation that they may be

subjected   to a similar agreement in the future. Id. Similarly, in W. Power Trading Forum v.

F.E.R.C., 245 F.3d 798, 801 (D.C. Cir. 2001), the court found review of an order directing

termination of a Power Exchange moot because the Power Exchange was in the process of winding

down and going out of business and only 20 days remained between the date of the court's decision

and the completion of the winding-down process.

        Here, the policy in question is no longer in effect. And according to Plaintiff s allegations,

the policy has not been in effect since   March27,2018. (ECF No. 19, fl 39). Plaintiff has asked that

this Court issue an advisory opinion on the constitutionality of a policy that is no longer effective.

Her claim is moot. Given the strong policy against issue advisory opinions, Plaintiffs request

should be denied for lack of subject matter jurisdiction.

                          c.   No Actual Controversy Exists Between the Parties Regarding the



                                                   11
July 23,2019, Library Policy Becaase        It   lltas Not in Effect on the Date Relevant to This Matter

and Plaintiff Has Not Demonstrated She Needs This Court's Intervention. Plaintiff has lodged

afacial attack against the July 23,2019, Library policy. This attack must fail. First, the policy has

never been applied to Plaintiff and the policy was not in effect on the date relevant to this matter.

Second, she cannot demonstrate she needs judicial protection from the policy. For example, in

Camreta v. Greene, 563 U.S. 692,'710,131 S. Ct.2020,179           L.Ed.2d   11   18 (201 1), a dispute arose

from the interview of   a   then 9-year-old girl by State actors-an interview that was eventually held

to be a violation of the Fourth Amendment. The State actors appealed. By the time the case reached

the United States Supreme Court, the girl was only months away from her 18th birthday and had

relocated out of state. There, the Court found the plaintiff was "no longer in need of any protection

from the challenged practice." Id. at2033.

        Similarly, here Plaintiff resides in North Carolina. (ECF No. 79, p. 31). She states in her

First Amended Complaint that she was canvassing at the Library regarding a petition to raise

Missouri's minimum wage. (ECF No. 19, li 13). The cause for which she was petitioning passed.

(ECF No. 19,'l!T35). And while Plaintiff claims she would like to return to the library to petition,

she doesn't provide any substantive facts supporting that claim. (ECF       No.    D,n   52). Nor does she

make any substantive allegations as to why the Library's current policy is preventing her from

engaging in any First Amendment activities at the Library. She is welcome at the Library.

       B.      Plaintiff has failed to provide factual support for her Section 1983 conspiracv

claim and her claims should be dismissed for failure to state a claim for which relief can be

granted.

               1.       Standard of Review. To survive a motion to dismiss for failure to state           a

claim, the complaint must show the plaintiff "is entitled to relief," under Fed. R. Civ. P. 8(a)(2),



                                                      12
by alleging "'suff,rcient factual matter, accepted as true, to 'state   a   claim to relief that is plausible

on its face."'Ashcroft v. Iqbal, 556 U.S. 662,678, 129 S.Ct. 1937,173 L.Ed.2d 868 (2009),

quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,570,127 S.Ct. 1955, 167 L.8d.2d929

(2007). A plausible claim must plead o'factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id., quoting Twombly, 550 U.S.

at 556,I27 S.Ct. 1955. "The plausibility standard ... asks for more than a sheer possibility that a

defendant has acted unlawfully." Id., citing Twombly, 550 U.S. at 556, 127 S.Ct. 1955. "A

pleading that offers'labels and conclusions'or'a formulaic recitation of the elements of a cause

of action will not do.' Nor does a complaint suffice if it tenders 'naked assertionfs]' devoid of

'further factual enhancemeflt."'Id., quoting Twombly, 550 U.S. at 555,557,127 S.Ct. 1955

(citation omitted). Instead, the facts alleged "must be enough to raise a right to relief above the

speculative level." Twombly, 550 U.S. at 555, I27 5.Ct.1955.

                2.      Arguments. To bring a claim under 42 U.S.C. $ 1983, a plaintiff must

allege facts, which, if true, would demonstrate defendants violated her federal constitutional rights

while acting under color of law. West v. Atkins, 487 U.S. 42, 48 (1988). Additionally, to prevail

on a Section 1983 conspiracy claim, Plaintiff must show that two or more individuals conspired

for the purpose of depriving her of a constitutional right, and that an action was performed by at

least one of the alleged co-conspirators in furtherance of the conspiracy, causing an injury or

deprivation. Askew v. Millerd, 191 F.3d 953,957 (8th Cir.1999). Conspiracy allegations "must be

pled with sufficient specificity and factual support to suggest a 'meeting of the minds."'Manis v.

Sterling, 862 F .2d 679, 681 (8th Cir. 1 988) (citation omitted).

        Plaintiff has failed to allege facts that support her claim that the Library conspired with

Defendant Clary to deprive her of her First Amendment rights. Instead, she has made speculative



                                                  13
allegations in direct contrast to the Twombl standard. Facts she has alleged that support her claim

include: 1. She believes the librarian complained to and summoned Defendant Clary (ECF No. 19,

fl l7); 2. She alleges Defendant Clary told her the librarian called to complain about      her petitioning

(ECF No. 19, fl 18); 3. Defendant Clary told police dispatch thatalibrarian called him to complain.

(ECF No. 19,   J[   68); 4. She believes the librarian and Defendant Clary reached some agreement

regarding her ejections from the library grounds while on the telephone (ECF No. 19, fl 83); and

5. She concludes there was a "meeting of the minds." (ECF No. 19,          tT   84). The only facts she has

alleged that are not based on speculation is that Defendant Clary made a statement to her and that

he made a statement to police dispatch.   All other "facts"   are speculation. There are no alleged facts

that the librarian did anything but call Defendant Clary about a potential trespasser. And Plaintiff

admits that to the best of her recollection she moved back and forth several times between mall

property and Library property. (ECF No. 19, 1T40). Meaning, she has alleged facts that demonstrate

the librarian's call was justified. Additionally, there are no allegations the librarian             asked

Defendant Clary to remove or silence Plaintiff. There are no allegations the librarian asked

Defendant Clary to take any actions towards Plaintiff. And other than her conclusory allegation

that there was a "meeting of the minds" there's no allegation the librarian did anything more than

alert Defendant Clary to PlaintifPs presence. Plaintiff has not met her burden and her First

Amended Complaint should be dismissed for failure to state a claim.

       C.      Missouri Libraries are Municipalities and Therefore Cannot be Held Liable

for Plaintiffs Claims.

               1.        Standard of Review. Please see Section B, above for the applicable

standard of review.

               2.        Arguments. A municipality may be liable under Section 1983, "but it


                                                  l4
cannot be held liable on a respondeat superior theory." Hunter         v. Cit)' of Salem. Mo., No.
4:12CV00004 ERW, 2012WL 1205137, at *3 (E.D. Mo. Apr.              ll,20l2)   citing Monell v. Dep't of

Soc. Servs. of New York City, 436 U.S. 658,690-91 (1978). Meaning, a municipality "cannot be

held liable unless a municipal policy or custom caused the constitutional injury." Hunter, quoting

Leatherman   v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 166

(1993); see also Mettler v. Whitledge, 165 F.3d 1197 (8th Cir.1999). For a municipal policy to

cause "the constitutional injrrry,   it must be 'the moving force of the constitutional violation."'

Hunter, quoting Monell,436 U.S. at694.

       Here, the library should be considered a municipality under Missouri law. R.S.Mo.               $


70.2I0 relates to the powers of political subdivisions to cooperate and contact. It defines a library

as a political subdivision, which is included in its definition of municipality. Id. Additionally,

Missouri libraries are entitled to participate in the same public entity risk management fund        as


cities, counties, and other municipal corporations. R.S.Mo. $537.700. Black's Law Dictionary also

defines municipality as   "A city, town, or other local political entity with the powers of        self-

government." Black's Law Dictionary,          llth Edition,2019.   Defendant has powers       of   self-

government under Missouri law. See generally, R.S.Mo. $ 182.010, et seq.

       Therefore, Plaintiff, in order to bring a claim against the Library, needs to allege it was the

Library's policies that caused her constitutional injury. She has not done so. Instead, she simply

argues both the policy    in place at the time of the incident and the policy in place now          are

unconstitutional. She makes no allegations the policies were applied to her. She made no allegation

the Library's policy played any role in the librarian's actions. There is no evidence she was aware

of the policy in advance or that she sought out the policy in advance to determine where canvassing

was permitted. Because the policies were not applied to her and    it was not the cause of her injury,



                                                  15
she has no standing to argue the   policy injured her.

V.      Conclusion.

        Defendant Library respectfully requests that this Court dismiss Plaintiff s claims against   it

for a lack of subject matter jurisdiction under Fed.R.Civ.P. 12(bX1) and for failure to state a claim

under Fed.R.Civ.P. 12(bX6) and that Defendant be granted costs, including reasonable attorneys'

fees, incurred in defending against the claims asserted against it by Plaintiff in this action

                                        Respectfully submitted,

                                        McANANY, VAN CLEAVE & PHILLIPS, P.A.
                                        10 E. Cambridge Circle Drive, 300
                                        Kansas City, Kansas 66103
                                        Telephone: (913)371-3838
                                        Facsimile:    (913)371-4722
                                        E-mail e goheen@mvplaw.com
                                               :




                                       By: /s/ Gregory P. Goheen
                                              Gregory P. Goheen                #581 19

                                       Attorneys for Defendant St. Joseph Public Library




                                                   I6
                                CERTIFICATE OF SERVICE

       I hereby certifr that on the 26th of December, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system and sent a copy via U.S. mail, postage prepaid to the
following:

Stacy Arnold
500 Westover Drive #1 1589
Sanford, NC 27330
Plaintiff, pro se

Mark Beam-Ward
Beam-Ward, Kruse, Wilson & Fletes, LLC
8645 College Boulevard, Suite 250
Overland Park, KS 66210
Attorneys for Defendant Roger Clary

Christopher L. Heigele
Steven F. Coronado
Baty Otto Coronado, PC
4600 Madison Avenue, Suite 210
Kansas City, MO 64112
Attorneys for Defendants City of St. Joseph and Rebecca Hailey




                                                     /s/ Greeory P. Goheen




                                                17
